
	

114 HR 4664 IH: Displaced Jewish Refugees from Arab Countries and Iran Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4664
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Nadler (for himself, Ms. Ros-Lehtinen, Mr. Engel, Mr. Poe of Texas, Ms. Schakowsky, Ms. Wasserman Schultz, Mr. Grayson, Ms. Velázquez, Mr. Lowenthal, Mr. Ted Lieu of California, Ms. Meng, Mr. O’Rourke, Mr. Chabot, Mr. Brendan F. Boyle of Pennsylvania, Mr. King of New York, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To direct the President to submit to Congress a report on actions the Department of State and other
			 relevant Federal departments and agencies have taken regarding steps to
			 ensure that a just, comprehensive Arab-Israeli peace accord also finds
			 resolution of the issue of Jewish refugees from Arab countries and Iran.
	
	
 1.Short titleThis Act may be cited as the Displaced Jewish Refugees from Arab Countries and Iran Act. 2.FindingsCongress finds the following:
 (1)Armed conflicts in the Middle East have created refugee populations numbering in the millions and comprised of peoples from many ethnic, religious, and national backgrounds.
 (2)Jews have lived mostly as a minority in the Middle East, North Africa, and the Persian Gulf region for more than 2,500 years.
 (3)The United States has long voiced its concern about the mistreatment of minorities and the violation of human rights in the Middle East and elsewhere.
 (4)The United States continues to play a pivotal role in seeking an end to the Arab-Israeli conflict in the Middle East and to promoting a peace that will benefit all the peoples of the region.
 (5)United States administrations historically have called for a just solution to the Palestinian refugee issue.
 (6)The Palestinian refugee issue has received considerable attention from countries of the world while the issue of Jewish refugees from the Arab and Muslim worlds has received very little attention.
 (7)A comprehensive peace in the region will require the resolution of all outstanding issues through bilateral and multilateral negotiations involving all concerned parties.
 (8)Approximately 850,000 Jews were displaced from Arab countries and Iran since the declaration of the State of Israel in 1948.
 (9)The United States has demonstrated interest and concern about the mistreatment, violation of rights, forced expulsion, and expropriation of assets of minority populations in general, and, in particular, former Jewish refugees displaced from Arab countries as evidenced, among other things, by—
 (A)the Memorandum of Understanding signed by President Jimmy Carter and Israeli Foreign Minister Moshe Dayan on October 4, 1977, which states that [a] solution of the problem of Arab refugees and Jewish refugees will be discussed in accordance with rules which should be agreed;
 (B)after negotiating the Camp David Accords, the Framework for Peace in the Middle East, the statement by President Jimmy Carter in a press conference on October 27, 1977, that Palestinians have rights . . . obviously there are Jewish refugees . . . they have the same rights as others do; and
 (C)in an interview after Camp David II in July 2000, at which the issue of Jewish refugees displaced from Arab lands was discussed, the statement by President Clinton that There will have to be some sort of international fund set up for the refugees. There is, I think, some interest, interestingly enough, on both sides, in also having a fund which compensates the Israelis who were made refugees by the war, which occurred after the birth of the State of Israel. Israel is full of people, Jewish people, who lived in predominantly Arab countries who came to Israel because they were made refugees in their own land..
 (10)On April 1, 2008, the House of Representatives passed House Resolution 185, expressing the sense of the House of Representatives that—
 (A)for any comprehensive Middle East peace agreement to be credible and enduring, the agreement must address and resolve all outstanding issues relating to the legitimate rights of all refugees, including Jews, Christians, and other populations, displaced from countries in the Middle East; and
 (B)the President should instruct the United States Representative to the United Nations and all United States representatives in bilateral and multilateral fora to—
 (i)use the voice, vote, and influence of the United States to ensure that any resolutions relating to the issue of Middle East refugees, and which include a reference to the required resolution of the Palestinian refugee issue, must also include a similarly explicit reference to the resolution of the issue of Jewish refugees from Arab countries; and
 (ii)make clear that the United States Government supports the position that, as an integral part of any comprehensive Arab-Israeli peace, the issue of refugees from the Middle East, North Africa, and the Persian Gulf must be resolved in a manner that includes recognition of the legitimate rights of and losses incurred by all refugees displaced from Arab countries, including Jews, Christians, and other groups.
 (11)The international definition of a refugee clearly applies to Jews who fled the persecution of Arab regimes and Iran, where a refugee is a person who owing to a well-founded fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group, or political opinion, is outside the country of his nationality, and is unable to or, owing to such fear, is unwilling to avail himself of the protection of that country (the 1951 Convention relating to the Status of Refugees).
 (12)On January 29, 1957, the United Nations High Commissioner for Refugees (UNHCR), determined that Jews fleeing from Arab countries were refugees who fell within the mandate of the UNHCR.
 (13)Dr. E. Jahn of the Office of the United Nations High Commissioner stated in a UNHCR declaration, on July 6, 1967: I refer to our recent discussion concerning Jews from Middle Eastern and North African countries in consequence of recent events. I am now able to inform you that such persons may be considered prima facie within the mandate of this Office..
 (14)Israel’s agreements with Egypt, Jordan, and the Palestinians have affirmed that a comprehensive solution to the Arab-Israeli conflict will require a just solution to the plight of all refugees.
 (15)Israel has adopted multiple government decisions affirming its long-standing position in support of the rights and claims of Jewish refugees from Arab countries and Iran.
 (16)In February 2010, the Israeli Knesset adopted a law preserving the rights for compensation for Jewish refugees who originated from Arab countries and Iran. According to this law, the Israeli government and its prime minister are instructed to raise the issue of compensation for private and communal property during negotiations.
 (17)The initiative to secure rights and redress for Jews who were forced to flee Arab countries and Iran does not conflict with the right of Palestinian refugees to claim redress.
 (18)All countries should be aware of the plight of Jews and other minority groups displaced from countries in the Middle East, North Africa, and the Persian Gulf.
 (19)An international campaign has been proceeding in numerous countries, including the United States, to record the history and legacy of Jewish refugees from Arab countries and Iran.
 (20)Media reports have indicated that the framework that Secretary of State John Kerry has proposed for the negotiations between the Israelis and Palestinians includes a proposal for compensation for Jewish refugees.
 3.Statements of policyCongress makes the followings statements of policy: (1)A just, comprehensive Arab-Israeli peace cannot be reached without addressing the uprooting of centuries-old Jewish communities in the Middle East, North Africa, and the Persian Gulf.
 (2)As a matter of law and equity, history reveals that there were two large refugee populations—Arabs and Jews—that were precipitated just before, during, and after the Arab-Israeli War in 1948.
 (3)It would be fundamentally unfair for the United States to recognize rights for one population—Palestinian refugees—without recognizing equal rights for other refugees from that very same Middle East conflict—former Jewish, Christian and other refugees from Arab countries and Iran.
 (4)Any United States Government statements that include a reference to the required resolution of the Palestinian refugee issue, such as at the United Nations or as part of the Middle East Quartet, must also include a similarly explicit reference to the resolution of the issue of Jewish refugees from Arab countries and Iran.
			4.Report
 (a)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the President shall submit to Congress a report on actions the Department of State and other relevant Federal departments and agencies have taken relating to the resolution of the issue of Jewish refugees from Arab countries and Iran with respect to the preceding year.
 (b)Matters To be includedThe report required by subsection (a) shall include a description of the following: (1)Actions in bilateral and multilateral fora to address the issue of rights for Jewish refugees from Arab countries, as expressed by the House of Representatives in paragraph (2) of the first section of House Resolution 185 (as passed the House of Representatives on April 1, 2008) and described in section 2(10)(B) of this Act.
 (2)Measures to help ensure that the interests of Jews displaced from Arab countries and Iran are considered in any final settlement of the Middle East refugee question that is part of any comprehensive Arab-Israeli peace. Such measures shall include statements on the issue and reports to the Middle East Quartet.
 (3)Efforts to make certain the interests of all refugees displaced as a result of the Arab-Israeli conflict, including Arabs, Jews, Christians, and other groups, are considered in any final settlement of the Middle East refugee question that is part of any comprehensive Arab-Israeli peace.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (d)TerminationThe requirement to submit to Congress the report under subsection (a) shall terminate on the date on which the President certifies to Congress that an agreement has been agreed to between the parties to resolve the issues described in paragraphs (1), (2), and (3) of subsection (b).
			
